Election/Restrictions By Original Presentation
Newly submitted claims 47-66 are directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: 
Claims for election by original presentation are grouped as following:
I. 	Claim 46, drawn to test if users are likely to recognize a true malicious phishing attack and act appropriately upon receiving one, to send one or more simulated phishing communications to one or more test accounts to determine if the one or more simulated phishing communications get delivered through the security system, and to deliver simulated phishing communications directly to a user's mailbox by bypassing the security system, classified in H04L 63/1483.
II. 	Claims 47-66, drawn to communicate a simulated phishing communication 
to one or more test accounts, to determine whether the simulated phishing communication was one of interacted with or modified by the security system, and to provide a change in content of the simulated phishing communication to a simulated phishing campaign manager for use in creating one or more simulated phishing communications to be communicated to one or more user mailboxes of the email system, classified in H04L 63/1483.
Inventions I and II are related as combination and subcombination.  Inventions in this relationship are distinct if it can be shown that (1) the combination as claimed does not require the particulars of the subcombination as claimed for patentability, and (2) that the subcombination has utility by itself or in other combinations (MPEP § 806.05(c)).  In the instant case, the combination as claimed does not require the particulars of the subcombination as claimed because the combination does not require elements to determine whether the simulated phishing communication was one of interacted with or modified by the security system, and to provide a change in content of the simulated phishing communication to a simulated phishing campaign manager for use in creating one or more simulated phishing communications to be communicated to one or more user mailboxes of the email system.  The subcombination has separate utility such as for creating simulated phishing communications to be communicated to one or more user mailboxes of the email system.
The examiner has required restriction between combination and subcombination inventions. Where applicant elects a subcombination, and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(b)    the inventions require a different field of search (for example, searching different electronic resources, or employing different search queries);
(c)    the prior art applicable to one invention would not likely be applicable to another invention;
(d)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112(a).
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 47-66 are withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

/KHANG DO/Primary Examiner, Art Unit 2492